IN THE SUPREME COURT OF THE STATE OF NEVADA

DEREK RYAN FOX, No. 84815

Petitioner,

vs.

THE EIGHTH JUDICIAL DISTRICT fe [ iL. = D>

COURT OF THE STATE OF NEVADA, ~

IN AND FOR THE COUNTY OF a JUN 3 0 202?

CLARK,

Respondent, CLERK OF SUPRISE COURT
and DEPUTY CLERK

THE STATE OF NEVADA,

Real Party in Interest.

 

 

ORDER DENYING PETITION

This is an original pro se petition for a writ of mandamus
seeking the dismissal of criminal charges.

This court has original jurisdiction to issue writs of mandamus
and the issuance of such extraordinary relief is within this court’s sole
discretion. See Nev. Const. art. 6, § 4; D.R. Horton, Inc. v. Eighth Judicial
Dist. Court, 123 Nev. 468, 474-75, 168 P.3d 731, 736-37 (2007). Petitioner
bears the burden to show that extraordinary relief is warranted and such
relief is proper only when there is no plain, speedy, and adequate remedy
at law. See Pan v. Highth Judicial Dist. Court, 120 Nev. 222, 224, 228, 88
P.3d 840, 841, 844 (2004).

Having considered the petition and supporting documentation,
we are not convinced that our extraordinary and discretionary intervention
is warranted because petitioner has not demonstrated that a direct appeal
from a judgment of conviction would not be “a plain, speedy and adequate
remedy in the ordinary course of law.” NRS 34.170; Pan, 120 Nev. at 228,
88 P.3d at 844; Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818

Supheme Court
OF
NEVADA

(Ch 1947A ea , ;

 

 
P.2d 849, 851 (1991) (recognizing that writ reliefis an extraordinary remedy
and that this court has sole discretion in determining whether to entertain
a writ petition). Additionally, in resolving a previous original petition filed
by petitioner, this court instructed him to proceed by and through his
counsel of record. See Fox v. Eighth Judicial Dist. Court, Docket No. 81202
(Order Denying Petition for a Writ of Mandamus or Prohibition, June 4,
2020). Therefore, we decline to exercise our original jurisdiction in this
matter. See NRAP 21(b). Accordingly, we
ORDER the petition DENIED.?

 

Men back, Jd.

 

Hardesty
A969 , ol
Stiglich

ce: Derek Ryan Fox
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

 

'Petitioner’s motion to exceed word/page limit is granted. NRAP 21(d)
Supreme Court & 32(a)(7)(D) .
NEVADA

() MTA